Citation Nr: 1033855	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from September 1956 to October 
1978.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the Denver, Colorado 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), that denied the above claim.  

In February 2009, the Veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing is 
of record.  

In April 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

Hypertension did not have its onset during active service, within 
one year after separation from service, result from disease or 
injury in service, or was caused or aggravated by his service-
connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

The Veteran initiated the claim of service connection in January 
2004.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 
to implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be conceded 
and service connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and new 
versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In February 2007 and October 2008, the RO issued formal findings 
that the Veteran's service treatment records from September 1956 
to September 1970 are unavailable.  In cases where records once 
in the hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, and 
to consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the 
analysis of the appellant's claim has been undertaken with this 
heightened obligation in mind.  However, the threshold for 
allowance of a claim is not lowered and the need for probative 
medical nexus evidence causally relating the current disability 
at issue to service is not eliminated.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  The presumed loss or destruction of Government 
records does not create an "adverse presumption" against the 
Government.  Jandreau, 492 F.3d at 1372.   

Post-service medical treatment records show that the Veteran had 
been diagnosed as having hypertension.  Therefore, the first 
requirement for service connection for this claim, the existence 
of a current disability, is met.  See Hickson, 12 Vet. App. at 
253.  

Following a careful review of the record, the Board finds that 
the competent evidence from service does not show that his 
hypertension had its onset in service, within one year following 
service, or is secondary to service-connected diabetes mellitus.  

The Veteran was afforded several VA examinations in connection 
with this claim for hypertension.  In a November 2004 
examination, the examiner noted that the Veteran was diagnosed as 
having hypertension at the same time as diabetes mellitus in 
1996.  Following a physical examination, the Veteran was 
diagnosed as having hypertension that was well controlled on 
medication.  The examiner opined that there was no evidence of 
diabetic nephropathy and it was more likely than not that the 
Veteran's hypertension was not causally related to diabetes 
mellitus.  

Pursuant to the Board remand, the Veteran was afforded another VA 
examination in September 2009.  The examiner noted the Veteran's 
blood pressure results during service, which was at worst 136/84 
in July 1974.  Following a physical examination and testing 
conducted over the next few months, the Veteran was diagnosed in 
December 2009 as having hypertensive cardiovascular disease, mild 
left ventricular hypertrophy, normal systolic function, mild 
diastolic dysfunction, and estimate metabolic equivalents greater 
than 7.  The examiner opined that there was no clinical evidence, 
laboratory evidence, or other evidence to suggest that the 
Veteran's hypertension was due to diabetes mellitus 
etiologically.  He further stated that in the absence of 
proteinuria or any compromise of renal function, there was no 
evidence that any damage to overall organ function that could 
reasonably attribute to hypertension due to diabetes.  Finally, 
the examiner opined that there was no evidence that there was any 
degree of worsening of the Veteran's hypertension by diabetes; in 
fact, his blood pressure at the time of the examination was very 
well controlled with no evidence of renal abnormality.  The VA 
examiners provided definitive opinions that the Veteran's current 
hypertension was not related to his service-connected diabetes or 
aggravated by his service-connected diabetes.  As the examiners 
provided rationales and cited to specific evidence in the file as 
support for their opinions, they are found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board notes that the Veteran asserted during the February 
2009 hearing that he recalled receiving treatment for 
hypertension during service around 1978.  It is acknowledged that 
the Veteran is competent to report observable symptoms.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, to the extent that he 
had a diagnosis of hypertension during active service, he is not 
competent to do so.  Hypertension is not a condition diagnosed by 
readily identifiable features capable of lay observation.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

Although the record lacks a portion of the Veteran's service 
treatment records, copies of service treatment records from 1970 
to 1979 are available.  A review of these records does not show 
any complaints or treatment for high blood pressure.  As 
previously stated, the highest blood pressure reading noted in 
service was 136/84 in July 1974, which is still within normal 
limits.  

Furthermore, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of 
hypertension after service separation.  At the November 2004 VA 
examination, it was noted that the Veteran was diagnosed as 
having hypertension in 1996.  There is no evidence of record that 
the Veteran had abnormal blood pressure or a diagnosis of 
hypertension prior to that time.  In fact, VA treatment records 
dated from January 1979 do not report any abnormal blood pressure 
readings nor is there any mention of high blood pressure during 
the March 1980 VA examination.  Thus, the onset of the Veteran's 
hypertension was approximately 18 years following separation.  
The long time lapse between service and any documented evidence 
of a diagnosis can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For the 
foregoing reasons, continuity of symptomatology has not been 
established, either by the clinical record or by the Veteran's 
own statements.  

Moreover, review of the evidence of record shows that there is no 
competent medical evidence of record showing that the Veteran's 
hypertension had its onset during active service, or is related 
to any in-service disease or injury.  Private and VA medical 
treatment records regarding hypertension make no mention of any 
link between this condition and service.  

Finally, the evidence does not show that the Veteran was 
diagnosed with hypertension within one year following his 
separation from service.  This disability was not diagnosed until 
many years after service.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

In sum, there is no record of a diagnosis of hypertension for 
many years following service, and there is no competent medical 
evidence showing that hypertension is related to service or was 
caused or aggravated by his service-connected diabetes mellitus.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim; the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by law 
and VA regulations.  See 38 U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in March 2004, December 2004, and March 
2006 and the claim was readjudicated in October 2008 and May 2010 
supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations, obtained medical opinions as to 
the etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
The RO attempted to obtain the Veteran's complete service 
treatment records; however, correspondence of record shows that 
service treatment records from September 1956 to September 1970 
are unavailable.  In September 2008, the Veteran was requested to 
provide any service treatment records in his possession dated 
from September 1956 to September 1970.  The Veteran did not 
respond.  Therefore, the Board finds that all known and available 
records relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


